                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

JAMES K. COLLINS, M.D.                                          §
    Plaintiff,                                                  §
                                                                §
V.                                                              §                Civil Action No. H-20-1897
                                                                §
D. R. HORTON-TEXAS, LTD.                                        §
      Defendant.                                                §

               D. R. HORTON-TEXAS, LTD.’S RESPONSE TO COLLINS’S
                        MOTION FOR RECONSIDERATION
          1.        Background. Collins’s motion for reconsideration presents nothing new. The

same claims that Collins makes have been decided against him by four previous courts: the

Montgomery County District Court, the Fourteenth Court of Appeals, the Texas Supreme

Court, and the United States Supreme Court. For five years, the Collinses—James Collins,

the plaintiff in this suit, and Toni Collins, his wife and attorney—have engaged in a nonstop

campaign to hinder and delay Horton’s development, which abuts the Collinses’ property.

The Collinses use the fact that Toni Collins is an attorney to harass Horton, cause Horton

unnecessary delay in its development, and to needlessly increase the cost of litigation. Fed.

R. Civ. P. 11(b)(1).

          2.        Collins’s motion for reconsideration should be denied. Collins proves his improper

motives in his motion for reconsideration by misrepresenting his claims, Horton’s arguments,

and this Court’s decision. For example, Collins asserts that the facts in the Court’s opinion

are not “pertinent” to Collins’s action because he did not sue over the same property, as the

Court stated. Collins’s Motion, p. 1. Of course, this is false. The same property—the

Sieberman Survey that the Collinses claim to own—was the property at issue in both the state


4794-038 Defendant D. R. Horton-Texas, Ltd.’s Response to Motion to Reconsider                                Page 1 of 4
court proceeding and in the present suit. The Collinses’ pleading in the Montgomery County

case shows that the Sieberman Survey was the property involved in that case:

                            TRESPASS TO TRY TITLE TO SEIBERMAN TRACT

           3.17 For further cause of action in Trespass to Try Title, Collins states that they are co-

 tenants in the Frederick Seiberman Survey A-497, Montgomery County, Texas. As co-tenants,

 Collins has standing to bring this action in Trespass to Try Title against Horton for trespass and

 to assert title to the F. Seiberman Survey A-497, Montgomery County, Texas and for a partition.

Collinses’ First Amended Answer and Counterclaim, Par. 3.17.

          After the Montgomery County District Court granted summary judgment in Horton’s

favor on the Sieberman Survey issue, the Fourteenth Court of Appeals affirmed. Collins v.

D.R. Horton-Texas, Ltd., 574 S.W.3d 39 (Tex. App.—Houston [14th Dist.] 2017, pet. denied).

          Collins also claims that his trespass-to-try-title claim to the Sieberman Survey was not

tried in the state court case, but that is also not true. The Montgomery County District Court

granted Horton’s summary judgment on all of Collins’s causes of action related to the

Sieberman Survey, which would include any trespass-to-try-title claim. Order granting

Horton’s motion for partial Summary Judgment, Exhibit E to Horton’s Motion to Dismiss.

          And contrary to Collins’s claim, his complaint here involves the same property at issue

in the state court suit—the Sieberman Survey:


           9. COLLINS has standing because his record title ownership of the Sieberman Survey

 land, obtained through his descendants or successors in interest, was converted under the pretext

 of the Federal Judgment’s validity.


Complaint, par. 9.




4794-038 Defendant D. R. Horton-Texas, Ltd.’s Response to Motion to Reconsider                 Page 2 of 4
          The Court was correct in dismissing this suit based on res judicata because not only

was the same property involved in both suits, Collins makes the same claim in both suits: that

the 1944 judgment establishing the survey boundaries of the James Hodge and David Thomas

Surveys (with no Sieberman Survey in between) was void. In his complaint, Collins asserts

that the 1944 judgment is void and unenforceable and should be vacated because certain

parties were never joined in that suit. Complaint, pars. 19-27. He made the same attack on

the 1944 judgment in the Montgomery County litigation. Collinses’s First Amended Answer

and Counterclaim, Exhibit G to Horton’s Motion to Dismiss, pp. 9-10.

          Amazingly, but consistent with the misrepresentations that the Collinses have made

throughout this litigation, Collins asserts that Horton does not dispute that the 1944 federal

court judgment that established the boundaries of the surveys is void as to the Sieberman

Survey. Collins’s Motion, p. 1. Of course, the opposite is true. As Collins knows, the 1944

judgment was the basis of Horton’s motion for summary judgment in the state court litigation.

Horton has always relied on the 1944 judgment and has disputed the Collinses’ spurious claim

that the judgment was void. Such a blatant falsehood might be overlooked were it made by a

pro se party, but it is disappointing coming from an officer of the court. The motion for

reconsideration should be denied.

                                                         Conclusion

          The Court was correct in dismissing Collins’s case with prejudice based on res judicata.

His motion for reconsideration should be denied.




4794-038 Defendant D. R. Horton-Texas, Ltd.’s Response to Motion to Reconsider            Page 3 of 4
                                                            Respectfully submitted,

                                                            By: /s/ Ben A. Baring, Jr.
                                                                  PAUL J. McCONNELL, III
                                                                  pmcconnell@dhmtlaw.com
                                                                  State Bar No.: 13447500
                                                                  Federal I.D. No.: 1749
                                                                  BEN A. BARING, JR.
                                                                  bbaring@dhmtlaw.com
                                                                  State Bar No. 01739050
                                                                  Federal I.D. No.: 1541
                                                                  R. TRAVIS PIPER
                                                                  tpiper@dhmtlaw.com
                                                                  State Bar No.: 24070421
                                                                  Federal I.D. No.: 1106341
                                                                  1177 West Loop South, Suite 1700
                                                                  Houston, Texas 77027
                                                                  Phone No.: (713) 871-2000
                                                                  Fax No.: (713) 871-2020

                                                            ATTORNEYS FOR DEFENDANT
                                                            D. R. HORTON-TEXAS, LTD.


                                          CERTIFICATE OF SERVICE

       The undersigned certifies that on the 27th day of August, 2020, a true and correct copy
of D. R. Horton-Texas, Ltd.’s Response to Collins’s Motion for Reconsideration was sent to
the following attorneys of record by E-Service Notification through the electronic filing
service provider:

             Toni L. Sharretts Collins                              Toni L. Sharretts Collins
                                                                    Law Office of Toni L. Sharretts Collins
                                                                    11054 North Hidden Oaks
                                                                    Conroe, Texas 77384
                                                                    iceattorney@aol.com
                                                                    Attorneys for Plaintiff


                                                                     /s/ Ben A. Baring, Jr.
                                                                     Ben A. Baring, Jr.




4794-038 Defendant D. R. Horton-Texas, Ltd.’s Response to Motion to Reconsider                          Page 4 of 4
